DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following office action is a responsive to the reply filed, 06/02/22.
The reply filed 06/02/22 affects the application 17/100,679 as follows:
Claim 66 has been amended. Claims 83, 84 have been canceled. New claims 85-87 have been added. Applicant’s amendments have overcome the prior art rejections made under 35 U.S.C. 103(a) of the office action mailed 02/04/22. The obviousness-type double patenting rejections of the office action mailed 02/04/22 have been modified as necessitated by Applicant’s amendments.
The responsive is contained herein below.
Claims 66-82, 85-87 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 66-82, 85-87 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,512,495 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,512,495 B2 are drawn to a carbohydrate mixture derived from a lignocellulosic hydrolyzate comprising: (i) disaccharides in a proportion relative to a total carbohydrate content of the carbohydrate mixture of at least 0.05, (ii) at least one pentose in a proportion relative to the total carbohydrate content of the carbohydrate mixture of at least 0.05, (iii) an alpha-bonded carbohydrate, (iv) a beta bonded carbohydrate, (v) furfural, in an amount up to 1000 ppm and (vi) more than 100 ppb S1 solvent characterized by a water solubility of less than 10% and by at least one of (a1) having a polarity related component of Hoy's cohesion parameter (delta-P) between 5 and 10 MPa1/2 and (b1) having a hydrogen bonding related component of Hoy's cohesion parameter (delta-H) between 5 and 20 MPa1/2.
 The claims of the instant application are drawn to a carbohydrate mixture derived from a lignocellulose material, the carbohydrate mixture comprising: at least one hexose selected from the group consisting of galactose and mannose; at least one pentose selected from the group consisting of xylose and arabinose; a water soluble higher oligomer of glucose, mannose, xylose, galactose, arabinose, or a combination thereof; furfural in a weigh/weight ratio to carbohydrates of less than 0.01; and an S1 solvent capable of forming a heterogeneous azeotrope with the water; wherein the carbohydrate mixture comprises a plurality of liquid phases.  The patent does not recite that the carbohydrate mixture comprises a plurality of liquid phases. However, the patent comprises the same carbohydrate mixture as that claimed in the instant Application. And thus, it is obvious to determine further physical properties of the carbohydrate mixture such as its plurality of liquid phases such as to use it more effectively in producing a fermentation product and subsequently a consumable product. Thus, the instant claims 66-82, 85-87 are seen to be obvious over the claims 1-12 of U.S. Patent No. 9,512,495 B2.
Claims 66-82, 85-87 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,876,178 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,876,178 B2 are drawn to a carbohydrate mixture derived from a lignocellulose material comprising: at least one hemicellulose-derived hexose selected from the group consisting of galactose and mannose; at least one hemicellulose-derived pentose selected from the group consisting of xylose and arabinose; a water soluble higher oligomer of glucose, mannose, xylose, galactose, arabinose, or a combination thereof; furfural in an amount up to 1000 ppm; and at least 100 ppb of a S1 solvent, wherein the S1 solvent is selected from the group consisting of an aliphatic alcohol, an aromatic alcohol, a ketone having at least 5 carbon atoms, and an aldehyde having at least 5 carbon atoms, and wherein the S1 solvent is characterized by a water solubility of less than 10% and by at least one of: (a) a polarity related component of Hoy's cohesion parameter (delta-P) between 5 and 10 MPa1/2; and (b) a hydrogen bonding related component of Hoy's cohesion parameter (delta-H) between 5 and 20 MPa1/2; wherein the lignocellulose material comprises a material selected from the group consisting of agricultural residues, municipal solid waste, industrial solid waste, yard waste, and forestry waste.
The claims of the instant application are drawn to a carbohydrate mixture derived from a lignocellulose material, the carbohydrate mixture comprising: at least one hexose selected from the group consisting of galactose and mannose; at least one pentose selected from the group consisting of xylose and arabinose; a water soluble higher oligomer of glucose, mannose, xylose, galactose, arabinose, or a combination thereof; furfural in a weigh/weight ratio to carbohydrates of less than 0.01; and an S1 solvent capable of forming a heterogeneous azeotrope with the water; wherein the carbohydrate mixture comprises a plurality of liquid phases. The patent does not recite that the carbohydrate mixture comprises a plurality of liquid phases. However, the patent comprises the same carbohydrate mixture as that claimed in the instant Application. And thus, it is obvious to determine further physical properties of the carbohydrate mixture such as its plurality of liquid phases such as to use it more effectively in producing a fermentation product and subsequently a consumable product. Thus, the instant claims 66-82, 85-87 are seen to be obvious over the claims 1-10 of U.S. Patent No. 10,876,178 B2.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623